OPINION — AG — ** COUNTY AUDIT BUDGET — EXPENDITURES — PURPOSE ** (1) A COUNTY'S HAVING THE BIENNIAL AUDITS REQUIRED BY 19 O.S. 171 [19-171] AND FOLLOWING MADE BY THE STATE EXAMINER AND INSPECTOR'S OFFICE IS A " MANDATORY GOVERNMENTAL FUNCTION — ON WHICH IS 'MANDATORY' OR 'REQUIRED' BY LEGISLATIVE MANDATE " WITHIN THE MEANING OF THOSE TERMS AS USED IN 68 O.S. 289 [68-289] (68 O.S. 2486 [68-2486] — 68 O.S. 2491 [68-2491]); AND THAT IT IS THE MANDATORY DUTY OF THE COUNTY EXCISE BOARD OF A COUNTY, EACH FISCAL YEAR, TO TAKE STEPS PRESCRIBED IN 1943 STATUTES AND NECESSARY THEREUNDER TO MAKE AN APPROPRIATION IN THE COUNTY AUDIT BUDGET WITHIN THE GENERAL FUND APPROPRIATION OF THE COUNTY. (2) WHILE A COUNTY'S HAVING EXAMINATION OF THE BOOKS AND ACCOUNTS (RECORDS) OF ANY OR ALL OF THE OFFICERS OR CUSTODIANS OF THE VARIOUS FUNDS OF THE COUNTY MADE BY THE STATE EXAMINER AND INSPECTOR'S OFFICE AS PROVIDED BY 74 O.S. 212 [74-212], IS NOT A GOVERNMENTAL FUNCTION THE PERFORMANCE OF WHICH IS " MANDATORY OR REQUIRED " UNDER EITHER THE CONSTITUTION OR STATUTES OF THE STATE, IS IS A " GOVERNMENTAL FUNCTION " WHICH IS AUTHORIZED BY LAW " AND IS NOT " CONTRARY TO LAW ", WITHIN MEANING OF THOSE TERMS AS USED IN 68 O.S. 2486 [68-2486] — 68 O.S. 2491 [68-2491]. (SOVEREIGN, AUDITS, COUNTY, DUTY, FUNDS AUDITOR, GOVERNMENTAL FUNCTION) CITE: 19 O.S. 171 [19-171], 62 O.S. 331 [62-331], 74 O.S. 212 [74-212], OPINION NO. OCTOBER 19, 1949, OPINION NO. JULY 21, 1951 (JAMES C. HARKIN)